DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ottma (9,295,472) in view of Heisel et al. (2014/0257374).  Ottma discloses the invention substantially as claimed.  Ottma discloses, at least in figures 1-5 and col. 4, line 15 to col. 7, line 40  and col. 8, line 53 to col. 9, line 36; a left atrial appendage occluder for improving sealing effect, comprising: a sealing portion (102); and an anchoring portion (103) coupled to the sealing portion; wherein peripheral regions of the anchoring portion and the sealing portion are regions around connection parts (end parts of 108) of the anchoring portion and sealing portion; wherein the sealing portion comprises a disc surface facing away from the anchoring portion, a disc bottom facing the anchoring portion, and an intermediate part (108) connecting the disc surface and the disc bottom, and wherein the disc bottom is planar, or a middle part of the disc bottom protrudes toward the anchoring portion (at 109, as shown in fig. 1), or the middle part of the disc bottom protrudes away from the anchoring portion (at 109, as shown in fig. 1); wherein in a presetting state the sealing portion is free from contact with the anchoring portion (as shown in fig. 1 and 2); wherein at least one of the intermediate part and the disc bottom of the sealing portion has a deformation (e.g., at 109) with respect to the presetting state; wherein connection parts of the sealing portion and the anchoring portion are connected in a staggered manner (I.e., filaments of the braid are spaced apart and define staggered elements connecting the sealing portion and the anchoring portion.); wherein: the sealing portion and the anchoring portion are constricted and converged respectively, and the sealing portion and the anchoring portion are connected together via a connector (108); the sealing portion comprises a bottom part facing the anchoring portion, and the bottom part of the sealing portion comprises a first converging part (at 109); a middle part of the anchoring portion in a radial direction comprises a second converging part (at 110, as shown in fig. 1); and the first converging part and the second converging part extend toward each other and are fixed together in a staggered manner (i.e., via filaments of the braid that are spaced apart to define staggered elements); wherein the first converging part and the second converging part are arranged side-by-side (along a longitudinal axis); wherein: the anchoring portion extends from the connector away from the sealing portion to form an extending portion; one side of the extending portion (at 110) facing away from the connector is bent outward and turns back to the bottom part of the sealing portion to form a turning-back portion; the turning-back portion bends inward and is constricted at the bottom part of the sealing portion to form a necked opening portion (between 109 and 110); and the necked opening portion abuts against the bottom part of the sealing portion; wherein the necked opening portion is connected to the extending portion, the extending portion is in a tapered shape, and an end of the extending portion having a larger diameter is disposed away from the connector and is provided with an opening; and wherein in a presetting state the anchoring portion is free from contact with the sealing portion (as shown in fig. 1 and 2); wherein the sealing portion is a sealing disc and is provided with a presetting state (as shown in fig. 1), and wherein in the presetting state the sealing portion is free from contact with the anchoring portion; wherein: the sealing portion and the anchoring portion are formed individually (according to col. 8 lines 53-63); and after thermoforming (heat setting) the sealing portion and the anchoring portion are assembled together; and wherein the connection parts (108, 109, 110) of the sealing portion and the anchoring portion are respectively disposed at middle parts of the sealing portion and the anchoring portion in a radial direction, 
Ottma also discloses a method for manufacturing a left atrial appendage occluder for improving sealing effect, performing thermoforming (heat setting) on a sealing portion and an anchoring portion; the sealing portion and the anchoring portion; when assembling the sealing portion with the anchoring portion.
However, Ottma does not explicitly disclose that the sealing portion and the anchoring portion are abutted against each other; or wherein the sealing portion is provided with a presetting state and an abutting state, wherein the sealing portion is in contact with the anchoring portion, wherein a diameter of the disc bottom in the presetting state is larger than a diameter of the disc bottom in the abutting state wherein the intermediate part of the sealing portion in the abutting state has a radially contracted deformation with respect to the presetting state and the disc bottom of the sealing portion in the abutting state has a deformation protruding toward the anchoring portion axially with respect to the presetting state; wherein the anchoring portion is provided with a presetting state and an abutting state, and wherein in the abutting state the anchoring portion is in contact with the sealing portion, and the connector is farther away from the sealing portion than the necked opening portion along an axial direction of the anchoring portion in the presetting state, and wherein the connector is flush with the necked opening portion or farther away from the sealing portion than the necked opening portion along the axial direction of the anchoring portion in the abutting state.  Ottma also does not explicitly disclose that in the first state, the sealing portion and the anchoring portion are in contact with each other at peripheral regions around the connection parts respectively; wherein in the second state a part of the sealing portion connected with the anchoring portion moved towards the anchoring portion with respect to the first state, and the predetermined distance is defined according to one of: an axial force of the connection parts between the sealing portion and the anchoring portion; a pressing force at contacting parts of the sealing portion and the anchoring portion; and a deformation of the part of the sealing portion connected with the anchoring portion; wherein the deformation is an axial displacement of a predetermined part of the sealing portion, or an angle between the predetermined part of the sealing portion and an axis of the sealing portion. 
Ottma do not explicitly disclose a method for manufacturing a left atrial appendage occlude for improving sealing effect, wherein the method includes causing the sealing portion and the anchoring portion to move toward each other to reach a first state, wherein in the first state the sealing portion and the anchoring portion are in initial contact with each other; causing the sealing portion and the anchoring portion to move axially toward each other a predetermined distance to reach a second state; and fixing connection parts of the sealing portion and the anchoring portion together, wherein the connection parts are maintained in the second state to complete assembly.
Nevertheless, Ottma discloses, in col. 4, lines 18-33; col. 5, lines 1-12; col. 6, lines 16-49; col. 7, lines 41-45; and col. 8, lines 11-40; that the occluder, or portions thereof, may be stretched, expanded, compacted, or shaped (via heat setting) into a “stretched state” or as a “compact device” wherein the sealing portion may be adjacent to the anchoring portion (when stem 108 is “sunk into the tubular member 103,” according to col. 7, lines 10-14).  Heisel et al. teach, at least in figures 1-3 and para. [0038]-[0039], an occluder including a sealing portion (4) and an anchoring portion (combination of 8 and 12) abutted against each other. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the occluder of Ottma, so that the sealing portion and the anchoring portion are abutted against each other.  Such a modification would allow the occluder to be kept in a desired location on the endocardium, and so that a hole or channel of an endocardium can be closed off and provide for long-term occlusion and tissue growth.  Moreover, based on the disclosure of Ottma, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, so that the occluder has presetting and abutting states as claimed.  Such modifications would allow the occluder to have a shape to fit in delivery device as well as a shape for deployment in a patient’s body, i.e., a shape “suitable for the particular anatomy of the site to be occluded” (Ottma, col. 7, lines 44-45).
Ottma also discloses, in col. 8, line 53 to col. 9, line 33; that the sealing portion, the anchoring portion, and the connection parts may be moved with respect to each other and shaped (via heat setting or annealing) into “desired shapes.”  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sealing and anchoring portions and the connection parts with the method as claimed.  Such a modification would allow the occluder to be formed into a desired shape, i.e., a shape “suitable for the particular anatomy of the site to be occluded.”

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Amendment
Applicant’s arguments with respect to claims 1-11 and 15-20 have been considered but are moot in view of new grounds of rejection.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jayaraman (11,253,261) teaches an occluder.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771